Proceeding under article 78 of the Civil Practice Act to review a determination of the Commissioner of Motor Vehicles, which revoked a chauffeur’s license issued to petitioner on a finding that he was grossly negligent in the operation of a motor vehicle. (Vehicle and Traffic Law, § 71, subd. 3, par. [e].) Determination annulled on the law and the facts, with $50 costs and disbursements, on the ground that there is no substantial evidence to justify the administrative determination that petitioner was guilty of gross negligence. Nolan, P. J., Johnston. Adel, MaeCrate and Schmidt, JJ., concur.